Hill, J.
1. Where an equitable petition was brought against the sheriff of Bacon County, and against Mrs. Agnes J. Lothridge of Stephens County, in the superior court of Bacon County, praying for cancellation of certain judgments and fi. fas. described in the petition, and for cancellation of a certain sheriff’s deed therein described, and for injunction to restrain the sheriff from dispossessing the plaintiff from certain lands described in the petition, under the sheriff’s deed made to Mrs. Lothridge, no substantial relief was prayed against the sheriff; and as equity cases shall be tried in the county where the defendant resides against whom substantial relief is prayed, the petition was properly dismissed on demurrer. Civil Code, § 6540; Coker v. Montgomery, 110 Ga. 20 (35 S. E. 273).
2. The above facts all appearing upon the face of the petition, the question raised by the general demurrer was jurisdictional, and it was not necessary for the demurrer to specially set forth that the court was without jurisdiction to entertain the case. See, in this connection, Civil Code, § 5665; Curtis v. College Park Lumber Co., 145 Ga. 601 (4) (89 S. E. 680).
*475No. 1305.
October 15, 1919.
Equitable petition. Before Judge Summerall. Bacon superior court. December 30, 1918.
W. W. Bennett, for plaintiff.
J. B. Moore and Fermor Barrett, for defendants.
3. As the above ruling is controlling on the question of jurisdiction, it is unnecessary to decide whether the suit- was brought to a proper term of the court. Judgment affirmed.

All the Justices concur.